EXHIBIT 32.1 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Jun Xia, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of China Pediatric Pharmaceuticals, Inc. on Form 10-Q for the fiscal quarter ended June 30, 2012 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of China Pediatric Pharmaceuticals, Inc. By: /s/JUN XIA DatAugust 20, 2012 Name: Jun Xia Title: ChiefExecutiveOfficer I, Minggang Xiao, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of China Pediatric Pharmaceuticals, Inc. on Form 10-Q for the fiscal quarter ended June 30, 2012 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of China Pediatric Pharmaceuticals, Inc. By: /s/MINGGANG XIAO Date: August 20, 2012 Name: Minggang Xiao Title: ChiefFinancial Officer
